Citation Nr: 0031779	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-16 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for a left 
knee disability, rated as 10 percent disabling prior to 
February 24, 1999.

2.  Entitlement to an increased disability rating for a left 
knee disability, currently rated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight



INTRODUCTION

The veteran served on active duty from March 1996 to November 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an August 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased disability 
rating for a left knee disability was denied.  

During the pendency of the veteran's appeal, a 20 percent 
disability rating, effective April 1, 1999, was assigned by 
means of February 2000 rating decision.  As this does not 
constitute a full grant of benefits sought on appeal, the 
veteran's claims remain open. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim	s has been developed.

2.  Prior to February 24, 1999, the veteran's left knee 
disability was manifested by subjective complaints of pain 
and instability.  

3.  Prior to February 24, 1999, the veteran's left knee 
disability was manifested by no objective evidence of 
instability and full range of motion.  Moderate recurrent 
subluxation or lateral instability, ankylosis, dislocated 
semilunar cartilage, and malunion of the tibia and fibula 
were not shown.

4.  The veteran's left knee disability is currently 
manifested by subjective complaints of pain, weakness, 
stiffness, swelling, heat and redness, instability, giving 
away, fatigability and lack of endurance. 

5.  The veteran's left knee disability is currently 
manifested by range of motion between 0 and 122 degrees.  
Severe recurrent subluxation or lateral instability, 
ankylosis, and malunion of the tibia and fibula are not 
currently shown.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for a 
left knee disability, rated as 10 percent disabling prior to 
February 24, 1999, are not met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
4.118, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 
5262, 5263, 7803, 7804 (2000).

2.  The criteria for a compensable disability rating for a 
left knee disability, currently rated as 20 percent 
disabling, are not met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 4.118, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 
5263, 7803, 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that VA has a duty to assist veterans and 
other claimants in developing their claims for VA benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This duty to assist requires VA to 
make "reasonable efforts to obtain relevant records 
(including private records)" and that to provide a medical 
examination when such examination is necessary to make a 
decision on the claim.  Id. at § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A).

In the present case, the Board finds that all evidence 
necessary for an equitable disposition of the veteran's claim 
has been developed.  The veteran has been afforded VA 
examinations for compensation and pension purposes in June 
1998 and January 2000.  In addition, he has not alleged that 
any additional pertinent records exist that are not presently 
associated with the claims folder.  Accordingly, the Board 
finds that the duty to assist has been satisfied.  

Service connection for a left anterior cruciate deficiency, 
status post repair, lateral meniscus tear, was established by 
means of a December 1997 rating decision as the evidence 
showed that the veteran underwent left knee arthroscopy 
during active duty.  A 10 percent disability evaluation was 
established effective November 27, 1997, the day after the 
veteran separated from active duty.  

In August 1998, the RO denied an increased disability 
evaluation for the veteran's left knee disability.  In 
December 1999, the RO granted a temporary total disability 
evaluation, effective from February 24, 1999 to March 30, 
1999, as the veteran underwent reconstructive surgery on his 
left knee.  By means of a February 2000 rating decision, a 20 
percent disability evaluation for the veteran's left knee 
disability was assigned effective April 1, 1999.  As this is 
not a full grant of benefits sought on appeal, the appeal 
remains reopen.  

In adjudicating the veteran's claim, the Board notes the 
current disability rating for his left knee disability is 
assigned effective April 1, 1999, with a 100 percent 
temporary disability rating from February 24, 1999, to March 
30, 1999.  However, the current appeal before the Board 
predates the assigned effective date for the veteran's 
current disability rating.  Accordingly, the Board has 
bifurcated the appeal of an increased rating for a left knee 
disability into two issues: entitlement to an increased 
disability evaluation for a left knee disability currently 
evaluated as 20 percent disabling; and entitlement to an 
increased disability evaluation for a left knee disability, 
rated as 10 percent disabling prior to February 24, 1999.  
The Board finds that the veteran is not prejudiced by this 
action.  See Bernard v. Brown, 4 Vet.App. 384 (1993).


I.  Evidentiary Background

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  
VA outpatient treatment records from February 1998 to July 
1998 are silent for any complaints, treatment of diagnosis of 
a left knee disability.
  
In June 1998, the veteran was afforded a VA joints 
examination.  He complained of worsening pain in his left 
knee.  He stated that he wore a brace for running.  Since 
separating from active duty, he had only held temporary 
services jobs as he could not stand for prolonged periods.  
The examination report indicates that the veteran had 142 
degrees of flexion bilaterally and 0 degrees of extension 
bilaterally.  Stability was noted to be good.  While 
tenderness of the left knee was noted, there was no evidence 
of painful motion, edema, effusion, instability, or weakness.  
Similarly, there was no redness, no heat, and no abnormal 
movement.  While the veteran had some guarding of movement, 
his gait was excellent.  There was no breakdown of shoes.  X-
ray findings show that the left knee was normal with a screw 
in place in both femoral and tibial condyles.  

October 1998 VA outpatient treatment records show complaints 
of left knee pain.  Clinically, the veteran was ambulatory 
and in no apparent distress.  A November 1998 VA outpatient 
treatment record indicates that the veteran complained of 
left knee swelling and pain after his knee "gave out" while 
playing basketball.  Physical examination revealed no obvious 
swelling and full range of motion.  There was no tenderness 
to palpation and no drawer sign.  Assessment was left knee 
sprain.  X-ray findings showed orthopedic hardware consistent 
with anterior cruciate ligament repair.  Alignment of the 
knee joint appeared normal.  

A January 1999 VA outpatient treatment record shows 
complaints of his left knee going out.  The record indicates 
that he was ambulatory and in no apparent distress.  

February 1999 VA outpatient treatment records show complaints 
of left knee instability, swelling, and pain.  MRI findings 
showed status post ACL reconstruction of the left knee with 
complete disruption of the ACL graft material.  There was a 
focal linear tear at the posterior horn of the medial 
meniscus and pronounced degenerative changes of the medial 
meniscus.  Diffuse chondromalacia is also indicated.  

Thereafter, in February 1999, the veteran underwent 
reconstructive surgery on his left knee.  He complained of 
progressive pain and debility with instability over several 
months prior to this surgery.  The veteran progressed well 
following the surgery and was independent with ambulation the 
second postoperative day.  He was discharged with crutches 
and advised to avoid weight bearing on the lower left 
extremity.  

Postoperative follow up treatment records dated in March 1999 
show that the veteran wore a leg brace.  He complained of a 
small amount of oozing from the operative site.  The 
veteran's left knee was healing with a small amount of 
serosanguinous drainage; however, the drainage was not 
purulent.  The wound appeared to be healing well.  An April 
1999 VA outpatient treatment record indicates that the 
veteran's left knee had range of motion from 0 to 135 
degrees.  There was no anterior drawer and no root 
insufficiency.  An assessment of stable postoperative ACL is 
assessed.  A subsequent May 1999 follow-up treatment record 
shows that the veteran was ambulatory and in no apparent 
distress.  X-ray evidence shoed evidence of ACL repair with 
narrowing of the medial and patellofemoral joint spaces.

A January 2000 VA joints examination report indicates that 
the veteran complained that his left leg was shaky and 
unstable.  He complained of pain, weakness, swelling, heat 
and redness, instability, giving way, fatigability, and lack 
of endurance.  He denied stiffness and locking.  He did not 
indicate any treatment.  He denied periods of flare-up 
alleging that his pain was the same all the time.  He used 
one crutch and a brace occasionally.  He stated that he last 
worked as a corrections officer in May 1999.  Physical 
examination revealed no objective evidence of painful motion.  
There was no edema and no effusion.  Similarly, there was no 
instability and weakness.  There was also no tenderness, 
redness, heat, or abnormal movement.  The veteran's movements 
were guarded.  The examiner noted that the veteran walked 
unsteadily using a crutch; however, he did not use a brace or 
cane.  Range of flexion was recorded at 132 degrees in the 
right knee and 122 degrees in the left.  Bilateral extension 
was 0 degrees.  The examiner noted three surgical scars: a 6 
cm lateral scar, a 7 cm medial scar over the patella, and a 5 
cm medial scar.  Diagnosis was postoperative left knee with 
no loss of function due to pain, confirmed by x-ray.

In October 2000, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge, sitting at the RO.  He stated 
that he could not stand for prolonged times.  If he does so, 
his knee will swell at night making standing the next day 
very difficult.  He alleged that his knee feels as though it 
is going to give out when he walks up or down stairs.  He 
indicated that he uses two crutches to ambulate.  He 
indicated that he was not able to work as a correction 
officer as he is required to stand for long periods of time.  
To help with the pain, he uses Tylenol.  He related an 
incident that occurred one week prior to hearing wherein his 
knee gave out while he was going up stairs.  However, he did 
not seek any medical treatment after this episode.  He 
indicated that his scars bother him and that he "just 
hate[s] to look at scarring."  He indicated that his scars 
were pretty well healed, but the scarring looks bad.  He 
indicated that, prior to his recent fall, he could walk a 
good ways; however, his knee would subsequently swell. The 
last time that he received physical therapy for his left knee 
was in 1999 and he has not received any treatment within the 
last 3 to 6 months.  He testified that while he used a knee 
brace, he did not use the brace all the time.  He indicated 
that his knee moves sideways and slips; however, it does not 
lock.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2000).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (2000).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

Schedular evaluations for disabilities of the knee are found 
under Diagnostic Codes 5256 to 5263.  38 C.F.R. § 4.71a 
(2000).  The veteran's left ACL deficiency, status post 
repair, lateral meniscal tear with scar, (hereinafter 
referred to as "left knee disability") is currently rated 
Diagnostic Code 5257.  Under these criteria, a 10 percent 
disability rating contemplates slight recurrent subluxation 
or lateral instability.  A 20 percent disability rating is 
appropriate with moderate recurrent subluxation or lateral 
instability.  A 30 percent disability rating is warranted for 
severe recurrent subluxation or lateral instability.  

Under Diagnostic Code 5256, ankylosis of the knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees warrants a 30 percent 
disability evaluation.  

Semilunar cartilage, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent disability rating under Diagnostic Code 5258.  

Limitation of motion of the knee may be rated under either 
Diagnostic Code 5260 or 5261.  Diagnostic Code 5260 provides 
for a noncompensable rating with flexion limited to 60 
degrees; a 10 percent disability rating with limitation of 
flexion to 45 degrees; a 20 percent disability rating with 
limitation of flexion to 30 degrees; and a 30 percent 
disability evaluation with limitation of flexion to 15 
degrees.  Diagnostic Code 5261 provides for a noncompensable 
evaluation with limitation of extension to 5 degrees; a 10 
percent rating with limitation of extension to 10 degrees; a 
20 percent rating for limitation of extension to 15 degrees; 
a 30 percent rating for limitation of extension to 20 
degrees; a 40 percent rating for limitation of extension to 
30 degrees; and a 50 percent disability rating for limitation 
of extension to 45 degrees. 

Impairment of the tibia and fibula is rated under Diagnostic 
Code 5262.  Malunion of the tibia and fibula with slight knee 
or ankle disability warrants a 10 percent disability rating.  
Malunion of the tibia and fibula with moderate knee or ankle 
disability warrants a 20 percent disability rating.  Malunion 
of the tibia and fibula with marked knee or ankle disability 
warrants a 30 percent disability rating.  Additionally, 
nonunion of the tibia and fibula with loose motion requiring 
a brace warrants a 40 percent disability evaluation.  

Additionally, in a July 1997 opinion, the VA General Counsel 
concluded that a claimant who had arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257, and that evaluation of knee dysfunction under 
both codes would not amount to pyramiding under 38 C.F.R. § 
4.14.  However, it was noted that a separate rating must be 
based on additional disability.  Where a knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also exhibit limitation of motion under Diagnostic Codes 5260 
or 5261 in order to obtain a separate rating for arthritis.  
However, if the veteran did not at least meet the criteria 
for a zero percent rating under either of these codes, there 
was no additional disability for which a rating may be 
assigned.  VAOPGCPREC 23-97, July 1, 1997.

In a subsequent opinion in August 1998, the General Counsel 
reiterated that a separate rating for limitation of motion 
due to arthritis (in addition to a rating based on 
instability of the knee) must be based on a showing that the 
demonstrated limitation of motion is "at least zero-percent 
disabling" under the relevant diagnostic code.  However, a 
separate rating when there is x-ray evidence of arthritis 
must also be considered in light of 38 C.F.R. § 4.59 which 
contemplates "at least the minimum compensable rating" for 
painful motion "with joint or periarticular pathology."  
Therefore, even if a claimant technically has full range of 
motion, but that motion is inhibited by pain, a compensable 
rating for arthritis would be available under Diagnostic Code 
5003 and 38 C.F.R. § 4.59.  Absent x-ray findings of 
arthritis, the criteria under Diagnostic Codes 5260 and 5261 
would apply, and a claimant's painful motion may add to the 
actual limitation of motion as to warrant a rating under 
those codes.  Finally, it was noted that a claimant should be 
compensated for all the manifestations of a disability to the 
extent authorized under the regulations, and that rating 
personnel must consider the claimant's functional loss and 
clearly explain what role the claimant's assertions of pain 
played in the rating decision.  VAOPGCPREC 09-98, August 14, 
1998.

A.  Left Knee Disability, rated as 10 percent disabling prior 
to February 24, 1999.

After a review of the evidence, the Board finds that the 
criteria for an increased disability rating for a left knee 
disability, rated as 10 percent disabling prior to February 
24, 1999, is not warranted.  

The evidence, as set forth above, does not show that the 
veteran has ankylosis of the left knee at a favorable angle 
in full extension or in slight flexion between 0 and 10 
degrees as contemplated by an increased rating under 
Diagnostic Code 5256.  On the contrary, the June 1998 VA 
examination report indicates that he has range of motion in 
his left knee from 0 degrees of extension to 142 degrees of 
flexion. Moreover, even if limitation of motion was produced 
by his left knee disability, as his extension is not limited 
to 15 degrees and his flexion is not limited to 30 degrees, a 
20 percent rating based on limitation of motion under either 
Diagnostic Code 5260 or 5261 is not warranted.  In addition, 
the criteria for a 10 percent rating for arthritis which 
could be added to the rating for instability isn't met as his 
extension is not limited to 5 degrees and flexion is not 
limited to 60 degrees.  Moreover, x-ray findings in June 1998 
and November 1998 do not reveal any arthritis.

As indicated previously, an increased rating of 20 percent is 
warranted for moderate recurrent subluxation or lateral 
instability.  While VA outpatient treatment records show 
complaints of his left knee giving out and instability, the 
June 1998 VA examination report indicates that his stability 
was good.  Similarly, a November 1998 VA outpatient treatment 
record indicates that, despite his claims of instability, the 
veteran had a negative drawer sign and the alignment of the 
left knee appeared normal.   Although he has complained of 
instability, the medical evidence does not show that the 
veteran has moderate recurrent subluxation or lateral 
instability as contemplated by an increased rating.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an increased rating under Diagnostic Code 
5257.  

The Board notes that while increased disability ratings are 
provided for under Diagnostic Codes 5258 and 5262, the 
evidence does not show, nor does the veteran contend, that he 
has semilunar dislocated cartilage or malunion of the tibia 
and fibula.  Accordingly, an increased rating under these 
diagnostic codes is not appropriate.   

The Board acknowledges that the evidence shows persistent 
complaints by the veteran of functional impairment, 
accompanied by pain.  These complaints are significant, not 
only in view of the rating criteria, whereby impairment as 
manifested by recurrent attacks is to be considered in 
determining the appropriate disability level, but also with 
regard to regulatory provisions stipulating that functional 
impairment is to be considered in determining the degree of 
orthopedic disability.  See 38 C.F.R. §§  4.40 and 4.45 
(1999); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  The 
evidence prior to February 24, 1999, shows that despite the 
veteran's claims of instability and pain, he was able to work 
as a corrections officer.  The June 1998 VA examination 
report indicates that the veteran's gait was excellent.  
Similarly, physical examination in November 1998 did not show 
any obvious swelling and the veteran had full range of 
motion.  Based on the evidence, the Board must find that any 
functional impairment resulting from the veteran's left knee 
disability is sufficiently compensated by the 10 percent 
rating in effect, prior to February 24, 1999.

The Board notes that the United States Court of Veterans 
Appeals (Court) has held that scarring, such as that 
resulting from surgery, can be rated, for VA benefits 
purposes, as separate and distinct from underlying 
symptomatology. Esteban v. Brown, 6 Vet.App. 259 (1994).  
Diagnostic Code 7803 allows a 10 percent disability rating 
for superficial scars which are shown to be poorly nourished 
and which manifest repeated ulceration.  Diagnostic Code 7804 
allows a 10 percent disability rating for superficial scars 
which are noted to be tender and painful on objective 
demonstration.  38 C.F.R. § 4.118 (2000).  However, the 
evidence prior to February 1999 does not show that the 
veteran has poorly nourished, ulcerating, painful and tender 
scarring as contemplated by a compensable rating.  
Accordingly, a compensable evaluation for scarring prior to 
February 24, 1999 is not warranted.
 
In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for a left knee 
disability, as the diagnostic criteria for an increased 
rating for this disability are not satisfied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5256, 
5257, 5258, 5260, 5261, 5262, 7803, 7804 (2000).


B.  Left Knee Disability, currently rated as 20 percent 
disabling.

After a review of the evidence, the Board finds that the 
criteria for a compensable disability rating for a left knee 
disability, currently rated as 20 percent disabling, is not 
warranted.  

The evidence does not show that the veteran has ankylosis of 
the left knee at a favorable angle in full extension or in 
slight flexion between 0 and 10 degrees as contemplated by an 
increased rating under Diagnostic Code 5256.  On the 
contrary, the January 2000 VA examination report indicates 
that he has range of motion in his left knee from 0 degrees 
of extension to 122 degrees of flexion.  Similarly, as his 
extension is not limited to 20 degrees and his flexion is not 
limited to 15 degrees, a compensable rating based on 
limitation of motion under either Diagnostic Code 5260 or 
5261 is not warranted.  In addition, the criteria for a 10 
percent rating for arthritis which could be added to the 
rating for instability isn't met as his extension is not 
limited to 5 degrees and flexion is not limited to 60 
degrees.  Moreover, x-ray findings in January 2000 did not 
show any bony abnormality or arthritis.

As indicated previously, an increased rating of 30 percent is 
warranted for severe recurrent subluxation or lateral 
instability.  An April 1999 VA outpatient treatment record 
indicates that the veteran had range of motion from 0 to 135 
degrees.  There was no anterior drawer and an assessment of 
stable postoperative ACL is assessed.  
Similarly, while the veteran complained of instability, the 
January 2000 VA examination report indicates that there was 
no instability and weakness.  Accordingly, an increased 
rating under Diagnostic Code 5257 is not warranted.  

The Board notes that while increased disability ratings are 
provided for under Diagnostic Codes 5262, the evidence does 
not show, nor does the veteran content, that he has malunion 
of the tibia and fibula.  Accordingly, an increased rating 
under this diagnostic code is not appropriate.   

To reiterate, the Board acknowledges that the evidence shows 
persistent complaints by the veteran of functional 
impairment, accompanied by pain.  These complaints are 
significant, not only in view of the rating criteria, whereby 
impairment as manifested by recurrent attacks is to be 
considered in determining the appropriate disability level, 
but also with regard to regulatory provisions stipulating 
that functional impairment is to be considered in determining 
the degree of orthopedic disability.  See 38 C.F.R. §§  4.40 
and 4.45 (1999); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  
Although he uses crutches and braces occasionally, the 
January 2000 examination report which indicates that the 
veteran had no loss of function due to pain.  Based on the 
evidence, the Board must find that any functional impairment 
resulting from the veteran's right knee disability is 
noncompensable.
 
The Board notes that the United States Court of Veterans 
Appeals (Court) has held that scarring, such as that 
resulting from surgery, can be rated, for VA benefits 
purposes, as separate and distinct from underlying 
symptomatology. Esteban v. Brown, 6 Vet.App. 259 (1994).  
Diagnostic Code 7803 allows a 10 percent disability rating 
for superficial scars which are shown to be poorly nourished 
and which manifest repeated ulceration.  Diagnostic Code 7804 
allows a 10 percent disability rating for superficial scars 
which are noted to be tender and painful on objective 
demonstration.  38 C.F.R. § 4.118 (2000).  While follow-up 
post-operative treatment records dated in March 1999, the 
month after his surgery, indicate that his wound had a small 
amount of drainage, the examining physician indicated that 
the wound appeared to be healing well.  Subsequent medical 
evidence is negative for any complaints or treatment 
pertaining to the veteran's postoperative scarring.  On the 
contrary, at his October 2000 hearing, he indicated that, 
while his scarring looked bad, his scars were pretty well 
healed.  Accordingly, the Board finds that the preponderance 
of the evidence is against a separate compensable rating for 
scarring.  
 
In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for a left knee 
disability, currently rated as 20 percent disabling, as the 
diagnostic criteria for an increased rating for this 
disability are not satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4, §§ 4.40, 4.45, 
4.71a, 4.118, Diagnostic Codes 5003, 5024, 5256, 5257, 5258, 
5260, 5261, 5262, 7803, 7804 (2000).


ORDER

An increased disability rating for a left knee disability, 
rated as 10 percent disabling prior to February 24, 1999, is 
denied.

An increased disability rating for a left knee disability, 
currently rated as 20 percent disabling, is denied.  



		
	MARK W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 15 -


- 1 -


